DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “cooling apparatus” in claims 26 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “cooling apparatus” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “cooling” and “used to circulate cool air from outside of the structure into an interior area of the structure defined at least in part by the ceiling portion, floor portion, first side portion, and the second side portion” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 26 and 36 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The insulated enclosure 120 can also include additional cooling and insulating apparatuses configured to help regulate temperature within the interior area 121. For example, the insulated enclosure 120 can include fans that circulate cool air from outside of the oven 101 into the interior area 121 and/or blow warm air from inside the interior area 121 to outside of the insulated enclosure 120. In some embodiments, these fans can be positioned within the insulated enclosure 120 or can be positioned outside of the insulated enclosure 120. In embodiments for which a plurality of the insulated enclosures 120 are coupled together and extend through the oven chamber 110, the fans can blow air from one end of the oven chamber 110 to the other. The fans can also regulate and control air pressure within the interior area 121. In other embodiments, the insulated enclosure 120 can include a pipe that brings cool air into the interior area 121 from outside of the oven chamber 110. The pipe can be insulated and can be coupled to an air compressor or a fan to push the cool air through the pipe. Further, in some embodiments, the insulated enclosure 120 can include a fluid membrane coupled to the floor portion 124. The fluid membrane can be coupled to a fluid source and a fluid pump can circulate the fluid through the fluid membrane to cool the feet of the workers on or near the fluid membrane,” (paragraphs [0035]).
Accordingly, the claimed “cooling apparatus” has been interpreted as one or more fans or an air circulating pipe, as well as equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the insulated enclosure" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-30 are rejected due to their dependency on indefinite claim 21.
With regard to claims 25, 29, 35, and 39: Claim 25 recites “a first gap between the ceiling portion and the first side portion and a second gap between the ceiling portion and the second side portion when the structure is in the first configuration.”
This limitation indicates that the first configuration corresponds to an expanded configuration (e.g. an expanded configuration like that shown in Applicant’s Figure 3A), wherein the ceiling portion and floor portion are spaced further apart from one another then they would be in a collapsed configuration. This limitation implicitly suggests that the second configuration corresponds to such a collapsed configuration.
However, this is at odds with the limitations of claim 29, which require that “the first distance [i.e. the distance between the ceiling and the floor when the structure is in the first configuration] is less than the second distance”. Conversely to the limitations of claim 25, the limitations of claim 29 indicate that the first configuration corresponds to the collapsed configuration (e.g. a collapsed configuration like that shown in Applicant’s Figure 3B).
In view of the forgoing, it appears that claim 25 has defined the first configuration such that it corresponds to a configuration that is essentially the opposite of the configuration that claim 29 has defined the first configuration to be. In other words, the first configuration as defined in claim 25 would be the second configuration as defined in claim 29. Likewise, the second configuration as implicitly defined in claim 25 would be the first configuration as defined in claim 29. 
The fact that claim 25 appears to use the term “first configuration” to describe a state which is essentially opposite the state which said same term is used to describe in claim 29 causes undue confusion, and leads to a needlessly high likely hood that an individual reading the claim would confuse what is meant by “the first configuration” and “the second configuration” in a particular claim.
Note that the usage of the term “the first configuration” in claims 35 and 39 are also contradictory to usage thereof in claim 29 in much the same way as claim 25 is, as described above. 
For the purposes of examination, claims 25, 29, 35, and 39 have been interpreted as written. 
However, Applicant should amend claims 25, 29, 35, and/or 39, as well as another claim where appropriate, so as to use the terms “first configuration” and “second configurations” in a manner so as to refer to essentially analogous states across all claims. That is, Applicant should amend the claims such that, for example, the term “first configuration” is always used (i.e. across all claims) to refer to an expanded configuration of the structure and the term “second configuration” is always used (i.e. across all claims) to refer to a collapsed structure. In other words, Applicant should amend the claims such that, the term “first configuration” is not used to refer alternately to expanded and collapsed states, and so on.
Claim 28 recites the limitation "the first portion" in line 3.  The antecedent basis for this limitation is unclear.
Presumably, “the first portion” is intended to refer to --the first side portion--.
Applicant should amend claim 28 to recite --the first side portion-- in place of “the first portion” in line 3.
Claim 31 recites the limitation "the insulated enclosure" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 32-40 are rejected due to their dependency on indefinite claim 31.
With regard to claims 25 and 29: Claim 25 recites “a first gap between the ceiling portion and the first side portion and a second gap between the ceiling portion and the second side portion when the structure is in the first configuration.”
Claim 38 recites the limitation "the first portion" in line 3.  The antecedent basis for this limitation is unclear.
Presumably, “the first portion” is intended to refer to --the first side portion--.
Applicant should amend claim 38 to recite --the first side portion-- in place of “the first portion” in line 3.
Claim 40 recites “The structure of claim 31, wherein the heated area is a coke oven including a crown, and wherein, in the first configuration the ceiling portion of the structure is configured to be spaced apart from the crown by a third distance, and in the second configuration the ceiling portion of the structure is configured to be spaced apart from the crown by a fourth distance different than the third distance,” (emphasis added). 
It is unclear if the claimed crown of the coke oven (which in claim 40 is synonymous with the heated area) should be treated synonymous with the ceiling of the heated area. Presumably, such is Applicant’s intention, as Examiner understands the crown of a coke oven to be essentially the ceiling of said coke oven. However, if this is in fact Applicant’s intention. The recited “third distance” and “fourth distance” would merely be, respectively, the “first distance” and “second distance” recited in claim 31 respectively. If the first and third distances and the second and fourth distances are one in the same, claim 40 is unclear for referring to the same distances by different names.
Applicant should amend claim 40 to clarify the relationship between the ceiling of the heated area and the coke oven crown, the relationship between the first distance and the third distance, and the second distance and the fourth distance, as appropriate.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 25, 27-33, 35, and 37-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olivo (US 2016/0370082).
With regard to claim 21: Olivo teaches an insulating container structure (abstract), the structure comprising:
A ceiling portion (i.e. the top of the container) (Figures 1-18, paragraphs [0012], [0042]-[0064]).
A floor portion (i.e. the bottom of the container) (Figures 1-18, paragraphs [0012], [0042]-[0064]).
A first side portion (i.e. one of the sidewalls of the container) (Figures 1-18, paragraphs [0012], [0042]-[0064]).
And a second side portion opposite the first side portion (i.e. a sidewall of the container opposite the first sidewall referenced above) (Figures 1-18, paragraphs [0012], [0042]-[0064]).
Wherein the ceiling portion, the floor portion, the first side wall, and the second side wall form an insulated enclosure (Abstract, Figures 1-18, paragraphs [0012]).
	The insulated enclosure/container of Olivo is constructed from a number of body elements A arranged between a pair of end elements B, wherein the body elements A form at least a portion of the first and second side portions, and wherein the end elements B form at least a portion of the ceiling portion and the floor portion (Figures 1-18, paragraphs [0012], [0042]-[0064]).  The insulated enclosure/container of Olivo is configured such that the interior volume thereof can be increased by increasing the number of body elements A arranged between the end elements B (paragraph [0013]). Furthermore, the body elements are removable (Paragraph [0014]). It is understood from the disclosure of Olivo, e.g. from the illustration thereof in the Figures (see Figures 1-18), that adding additional body elements A will increase the height of the insulated enclosure/container and the distance between the end elements B forming the ceiling portion and the floor portion thereof (see paragraphs [0012] and [0042]-[0064] for further details on the manner in which the insulated enclosure/container is constructed). Likewise, it is understood that removing body elements A will decrease the height of the insulated enclosure/container and the distance between the end elements B forming the ceiling portion and the floor portion thereof (see paragraphs [0012] and [0042]-[0064] for further details on the manner in which the insulated enclosure/container is constructed).
	Thus, although it is not explicitly taught, it is understood that the insulated enclosure/container of Olivo is movable between a first configuration and a second configuration by the addition or removal of one or more of body elements A; wherein in the first configuration the insulated enclosure/container comprises a first number of body elements, such that the ceiling portion is spaced apart from the floor portion by a first distance; and wherein in the second configuration the insulated enclosure/container comprises a second number of body elements A greater than the first number of body elements, such that the ceiling portion is spaced apart from the floor portion by a second distance different than, i.e. greater than, the first distance.
Olivo does not explicitly teach that the container structure is configured to be inserted into a heated area. However, it is understood that the container structure of Olivo is capable of being inserted into a heated area. For example the container structure of Olivo is capable of being inserted into: a building, such as a warehouse, that is actively/intentionally heated by furnace or other heating system and/or passively/unintentionally heated by sunlight, human activity, etc.; a transport vehicle, such as a truck or van, that is actively/intentionally heated by a heating system and/or passively/unintentionally heated by sunlight, human activity, etc.; an outside area that is heated by sunlight; a cave that is heated by volcanic or geothermal activity; as well as many heated areas of other types. Therefore, the container structure of Olivo satisfies the claim language regarding the structure being capable of being inserted into a heated area.
With regard to claim 22: The structure of Olivo comprises a plurality of removable panels, e.g. body elements A and end elements B, that at least partially define the floor portion, the ceiling portion, the first side portion, and the second side portion (Figures 1-18, paragraphs [0012]-[0014] and [0042]-[0064]).
With regard to claim 23: Each of the panels, i.e. each of the body elements A and end elements B, includes an insulation portion, i.e. an expanded cellular material, for example polypropylene foam, and a backing portion, i.e. a smooth and hard skin, coupled to the insulation portion (paragraph [0050]).
With regard to claim 25: As discussed in the rejection of claim 21 above, the insulated enclosure/container of Olivo is constructed from a number of body elements A arranged between a pair of end elements B, wherein the body elements A form at least a portion of the first and second side portions, and wherein the end elements B form at least a portion of the ceiling portion and the floor portion (Figures 1-18, paragraphs [0012], [0042]-[0064]).  The insulated enclosure/container of Olivo is configured such that the interior volume thereof can be increased by increasing the number of body elements A arranged between the end elements B (paragraph [0013]). Furthermore, the body elements are removable (Paragraph [0014]). It is understood from the disclosure of Olivo, e.g. from the illustration thereof in the Figures (see Figures 1-18), that adding additional body elements A will increase the height of the insulated enclosure/container and the distance between the end elements B forming the ceiling portion and the floor portion thereof (see paragraphs [0012] and [0042]-[0064] for further details on the manner in which the insulated enclosure/container is constructed). Likewise, it is understood that removing body elements A will decrease the height of the insulated enclosure/container and the distance between the end elements B forming the ceiling portion and the floor portion thereof (see paragraphs [0012] and [0042]-[0064] for further details on the manner in which the insulated enclosure/container is constructed).
Thus, although it is not explicitly taught, it is understood that the insulated enclosure/container of Olivo is movable between a first configuration (i.e. a first configuration different than the first configuration detailed in the rejection of claim 21 above) and a second configuration (i.e. a second  configuration different than the second configuration detailed in the rejection of claim 21 above) by the addition or removal of one or more of body elements A; wherein in the first configuration the insulated enclosure/container comprises a first number of body elements, such that the ceiling portion is spaced apart from the floor portion by a first distance; wherein in the second configuration the insulated enclosure/container comprises a second number of body elements A different than the first number of body elements, such that the ceiling portion is spaced apart from the floor portion by a second distance different than the first distance, wherein the first number of body elements is equal to the second number of body elements plus a number of additional of body elements; and wherein, when the enclosure/container is in the first configuration, the additional body elements are placed on top of an uppermost body elements present in the second configuration, so as to form a gap occupied by the additional body elements and positioned between body elements which are present in the second configuration and the end element forming the ceiling portion.
In the first and second configurations as described above, one could consider first and second side portions to be formed by only the body portions which are present in the second configuration and not by the additional body elements that are only present in the first configuration. By extension, one could consider the enclosure/container of Olivo, when in the first configuration, to comprise a first gap between the ceiling portion and the first side portion and a second gap between the ceiling portion and the second side portion, wherein the first and second side portions are comprised of only the body portions which are present in the second configuration and not the additional body elements which are only present in the first configuration, and wherein the first and second gaps are the areas occupied by said additional body elements when the enclosure/container is in the first configuration. 
With regard to claim 27: In both the first and second configuration, the first side portion is spaced apart from the second side portion by the same distance (Figures 1-18, paragraphs [0012]-[0014] and [0042]-[0064]).
With regard to claim 28: In an alternate characterization of Olivo, the door D can be considered to be the first side portion and the back walls (core portions) 3 of the body elements A can be considered to be the second side portion (Figures 1-18, paragraphs [0012]-[0014] and [0042]-[0064]).
With such a characterization in mind, it is understood that the insulated enclosure/container of Olivo is movable between a first configuration and a second configuration by the addition or removal of one or more of body elements A; wherein in the first configuration the insulated enclosure/container comprises a first number of body elements, such that the ceiling portion is spaced apart from the floor portion by a first distance; wherein in the first configuration the door D is open such that the first side portion (i.e. the door) and the second side portion are spaced apart from one another by a first width, wherein in the second configuration the insulated enclosure/container comprises a second number of body elements A greater than the first number of body elements, such that the ceiling portion is spaced apart from the floor portion by a second distance different than, i.e. greater than, the first distance, and wherein in the second configuration the door D is closed such that the first side portion (i.e. the door) and the second side portion are spaced apart from one another by a second width, different than (i.e. less than) the first width.
	With regard to claim 29: As discussed in the rejection of claim 21 above, the second distance is greater than the first distance (see rejection of claim 21 above). In other words, the first distance is less than the second distance.
	With regard to claim 30: The device of Olivo is capable of being inserted into a heated area in the form of a coke oven including a crown. In the second configuration as discussed in the rejection of claim 21 above, the device of Olivo will be taller than it is when it is in the first configuration, i.e. due to the presence of a greater number of body elements A when the apparatus is in the second configuration. Thus, it is understood, that if the enclosure/container of Olivo were inserted into a coke oven including a crown, when in the first configuration, the ceiling portion of the enclosure/container spaced apart from the crown by a third distance, and when in the second configuration, the ceiling portion of the enclosure/container spaced apart from the crown by a fourth distance different from the third distance. 
With regard to claim 31: Olivo teaches an insulating container structure (abstract), the structure comprising:
A ceiling portion (i.e. the top of the container) (Figures 1-18, paragraphs [0012], [0042]-[0064]).
A floor portion (i.e. the bottom of the container) (Figures 1-18, paragraphs [0012], [0042]-[0064]).
A first side portion (i.e. one of the sidewalls of the container) (Figures 1-18, paragraphs [0012], [0042]-[0064]).
And a second side portion opposite the first side portion (i.e. a sidewall of the container opposite the first sidewall referenced above) (Figures 1-18, paragraphs [0012], [0042]-[0064]).
Wherein the ceiling portion, the floor portion, the first side wall, and the second side wall form an insulated enclosure (Abstract, Figures 1-18, paragraphs [0012]).
	The insulated enclosure/container of Olivo is constructed from a number of body elements A arranged between a pair of end elements B, wherein the body elements A form at least a portion of the first and second side portions, and wherein the end elements B form at least a portion of the ceiling portion and the floor portion (Figures 1-18, paragraphs [0012], [0042]-[0064]).  The insulated enclosure/container of Olivo is configured such that the interior volume thereof can be increased by increasing the number of body elements A arranged between the end elements B (paragraph [0013]). Furthermore, the body elements are removable (Paragraph [0014]). It is understood from the disclosure of Olivo, e.g. from the illustration thereof in the Figures (see Figures 1-18), that adding additional body elements A will increase the height of the insulated enclosure/container and the distance between the end elements B forming the ceiling portion and the floor portion thereof (see paragraphs [0012] and [0042]-[0064] for further details on the manner in which the insulated enclosure/container is constructed). Likewise, it is understood that removing body elements A will decrease the height of the insulated enclosure/container and the distance between the end elements B forming the ceiling portion and the floor portion thereof (see paragraphs [0012] and [0042]-[0064] for further details on the manner in which the insulated enclosure/container is constructed).
Olivo does not explicitly teach that the container structure is configured to be inserted into a heated area having a floor, sidewalls, and a ceiling. However, it is understood that the container structure of Olivo is capable of being inserted into such a heated area. For example the container structure of Olivo is capable of being inserted into: a building having a floor, sidewalls, and a ceiling, such as a warehouse, that is actively/intentionally heated by furnace or other heating system and/or passively/unintentionally heated by sunlight, human activity, etc.; a transport vehicle having a floor, sidewalls, and a ceiling, such as a truck or van, that is actively/intentionally heated by a heating system and/or passively/unintentionally heated by sunlight, human activity, etc.; a cave having a floor, sidewalls, and a ceiling, that is heated by volcanic or geothermal activity; as well as many other types of heated areas having a floor, sidewalls, and a ceiling. Therefore, the container structure of Olivo satisfies the claim language regarding the structure being capable of being inserted into a heated area having a floor, sidewalls, and a ceiling.
	The insulated enclosure/container of Olivo is constructed from a number of body elements A arranged between a pair of end elements B, wherein the body elements A form at least a portion of the first and second side portions, and wherein the end elements B form at least a portion of the ceiling portion and the floor portion (Figures 1-18, paragraphs [0012], [0042]-[0064]).  The insulated enclosure/container of Olivo is configured such that the interior volume thereof can be increased by increasing the number of body elements A arranged between the end elements B (paragraph [0013]). Furthermore, the body elements are removable (Paragraph [0014]). It is understood from the disclosure of Olivo, e.g. from the illustration thereof in the Figures (see Figures 1-18), that adding additional body elements A will increase the height of the insulated enclosure/container and the distance between the end elements B forming the ceiling portion and the floor portion thereof (see paragraphs [0012] and [0042]-[0064] for further details on the manner in which the insulated enclosure/container is constructed). Likewise, it is understood that removing body elements A will decrease the height of the insulated enclosure/container and the distance between the end elements B forming the ceiling portion and the floor portion thereof (see paragraphs [0012] and [0042]-[0064] for further details on the manner in which the insulated enclosure/container is constructed).
	Thus, although it is not explicitly taught, it is understood that the insulated enclosure/container of Olivo is movable between a first configuration and a second configuration by the addition or removal of one or more of body elements A; wherein in the first configuration the insulated enclosure/container comprises a first number of body elements, such that the ceiling portion of the structure is spaced apart from a ceiling of a heated area in which the insulated enclosure/container is placed by a first distance; and wherein in the second configuration the insulated enclosure/container comprises a second number of body elements A less than the first number of body elements, such that the ceiling portion of the structure is spaced apart from the ceiling of the heated area by a second distance different than, i.e. greater than, the first distance.
With regard to claim 32: The structure of Olivo comprises a plurality of removable panels, e.g. body elements A and end elements B, that at least partially define the floor portion, the ceiling portion, the first side portion, and the second side portion (Figures 1-18, paragraphs [0012]-[0014] and [0042]-[0064]).
With regard to claim 33: Each of the panels, i.e. each of the body elements A and end elements B, includes an insulation portion, i.e. an expanded cellular material, for example polypropylene foam, and a backing portion, i.e. a smooth and hard skin, coupled to the insulation portion (paragraph [0050]).
With regard to claim 35: As discussed in the rejection of claim 21 above, the insulated enclosure/container of Olivo is constructed from a number of body elements A arranged between a pair of end elements B, wherein the body elements A form at least a portion of the first and second side portions, and wherein the end elements B form at least a portion of the ceiling portion and the floor portion (Figures 1-18, paragraphs [0012], [0042]-[0064]).  The insulated enclosure/container of Olivo is configured such that the interior volume thereof can be increased by increasing the number of body elements A arranged between the end elements B (paragraph [0013]). Furthermore, the body elements are removable (Paragraph [0014]). It is understood from the disclosure of Olivo, e.g. from the illustration thereof in the Figures (see Figures 1-18), that adding additional body elements A will increase the height of the insulated enclosure/container and the distance between the end elements B forming the ceiling portion and the floor portion thereof (see paragraphs [0012] and [0042]-[0064] for further details on the manner in which the insulated enclosure/container is constructed). Likewise, it is understood that removing body elements A will decrease the height of the insulated enclosure/container and the distance between the end elements B forming the ceiling portion and the floor portion thereof (see paragraphs [0012] and [0042]-[0064] for further details on the manner in which the insulated enclosure/container is constructed).
Thus, although it is not explicitly taught, it is understood that the insulated enclosure/container of Olivo is movable between a first configuration and a second configuration by the addition or removal of one or more of body elements A; wherein in the first configuration the insulated enclosure/container comprises a first number of body elements, such that the ceiling portion of the container/enclosure is spaced apart from a ceiling of a heated area in which the enclosure/container is placed by a first distance; wherein in the second configuration the insulated enclosure/container comprises a second number of body elements A different than the first number of body elements, such that the ceiling portion of the container/enclosure is spaced apart from the ceiling of the heated area by a second distance different than the first distance, wherein the first number of body elements is equal to the second number of body elements plus a number of additional of body elements; and wherein, when the enclosure/container is in the first configuration, the additional body elements are placed on top of an uppermost body elements present in the second configuration, so as to form a gap occupied by the additional body elements and positioned between body elements which are present in the second configuration and the end element forming the ceiling portion.
In the first and second configurations as described above, one could consider first and second side portions to be formed by only the body portions which are present in the second configuration and not by the additional body elements that are only present in the first configuration. By extension, one could consider the enclosure/container of Olivo, when in the first configuration, to comprise a first gap between the ceiling portion and the first side portion and a second gap between the ceiling portion and the second side portion, wherein the first and second side portions are comprised of only the body portions which are present in the second configuration and not the additional body elements which are only present in the first configuration, and wherein the first and second gaps are the areas occupied by said additional body elements when the enclosure/container is in the first configuration. 
With regard to claim 37: In both the first and second configuration, the first side portion is spaced apart from the second side portion by the same distance (Figures 1-18, paragraphs [0012]-[0014] and [0042]-[0064]).
With regard to claim 38: In an alternate characterization of Olivo, the door D can be considered to be the first side portion and the back walls (core portions) 3 of the body elements A can be considered to be the second side portion (Figures 1-18, paragraphs [0012]-[0014] and [0042]-[0064]).
With this alternate characterization in mind, it is understood that the insulated enclosure/container of Olivo is movable between a first configuration and a second configuration by the addition or removal of one or more of body elements A; wherein in the first configuration the insulated enclosure/container comprises a first number of body elements, such that the ceiling portion of the structure is spaced apart from a ceiling of a heated area in which the insulated enclosure/container is placed by a first distance; wherein in the first configuration the door D is open such that the first side portion (i.e. the door) and the second side portion are spaced apart from one another by a first width; wherein in the second configuration the insulated enclosure/container comprises a second number of body elements A less than the first number of body elements, such that the ceiling portion of the structure is spaced apart from the ceiling of the heated area by a second distance different than, i.e. greater than, the first distance; and wherein in the second configuration the door D is closed such that the first side portion (i.e. the door) and the second side portion are spaced apart from one another by a second width, different than (i.e. less than) the first width.
	With regard to claim 39: As discussed in the rejection of claim 21 above, the second distance is greater than the first distance (see rejection of claim 21 above). In other words, the first distance is less than the second distance.
	With regard to claim 40: The device of Olivo is capable of being inserted into a heated area in the form of a coke oven including a crown. In the first configuration as discussed in the rejection of claim 31 above, the device of Olivo will be taller than it is when it is in the second configuration, i.e. due to the presence of a greater number of body elements A when the apparatus is in the first configuration. Thus, it is understood, that if the enclosure/container of Olivo were inserted into a coke oven including a crown, when in the first configuration, the ceiling portion of the enclosure/container spaced apart from the crown by a third distance, and when in the second configuration, the ceiling portion of the enclosure/container spaced apart from the crown by a fourth distance different from the third distance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivo.
With regard to claim 24: Olivo teaches all of the limitations of claim 21 as described in the 102 rejections above.
Olivo is silent to the insulation portion comprising a ceramic material and to the backing portion comprising metal.
However, a person having ordinary skill in the art would recognize that ceramic materials are suitable for constructing insulation. Furthermore, a person having ordinary skill in the art would recognize that metals are suitable for constructing the backing portion, i.e. the hard skin. The selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Olivo by constructing the insulation portion from a ceramic material, or a material comprising a ceramic material, and by constructing the backing portion (the hard skin) from metal, in order to obtain a predictably functional structure (container/enclosure).
With regard to claim 34: Olivo teaches all of the limitations of claim 31 as described in the 102 rejections above.
Olivo is silent to the insulation portion comprising a ceramic material and to the backing portion comprising metal.
However, a person having ordinary skill in the art would recognize that ceramic materials are suitable for constructing insulation. Furthermore, a person having ordinary skill in the art would recognize that metals are suitable for constructing the backing portion, i.e. the hard skin. The selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Olivo by constructing the insulation portion from a ceramic material, or a material comprising a ceramic material, and by constructing the backing portion (the hard skin) from metal, in order to obtain a predictably functional structure (container/enclosure).

Claim(s) 26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivo in view of Sabin (US 3,453,839).
With regard to claim 26: Olivo teaches all of the limitations of claim 21 as described in the 102 rejections above.
Olivo is silent to a cooling apparatus used to circulate cool air from outside the structure into an interior area of the structure defined at least in part by the ceiling portion, the floor portion, the first side portion, and the second side portion.
However, it is known in the art to provide containers/enclosures with such cooling apparatus for the purposes of cooling the interior of said containers. For example, Sabin teaches a cargo transport container (abstract), the container 13 comprising a ceiling portion, a floor portion, first and second sidewall portions, and a cooling apparatus (air conditioning system) 14 for circulating cool air from outside the container into an interior area of the container 13, the cooling apparatus comprising a fan 24 (Figure 4, Columns 3 and 4).
It is noted that one of the purposes of Olivo’s container is to keep the contents thereof cold (see paragraph [0001]).
It would have been obvious to one of ordinary skill in the art to modify Olivo in view of Sabin by adding to Olivo a cooling apparatus, i.e. an air conditioning system comprising a fan, used to circulate cool air from outside the structure (the container/enclosure) into an interior area of the structure (the container/enclosure) defined at least in part by the ceiling portion, the floor portion, the first side portion, and the second side portion, in order to provide the structure (container/enclosure) of Olivo with a means of actively cooling the interior area so as to assist in the keeping cool of the structure’s (container’s/enclosure’s) contents.
With regard to claim 36: Olivo teaches all of the limitations of claim 31 as described in the 102 rejections above.
Olivo is silent to a cooling apparatus used to circulate cool air from outside the structure into an interior area of the structure defined at least in part by the ceiling portion, the floor portion, the first side portion, and the second side portion.
However, it is known in the art to provide containers/enclosures with such cooling apparatus for the purposes of cooling the interior of said containers. For example, Sabin teaches a cargo transport container (abstract), the container 13 comprising a ceiling portion, a floor portion, first and second sidewall portions, and a cooling apparatus (air conditioning system) 14 for circulating cool air from outside the container into an interior area of the container 13, the cooling apparatus comprising a fan 24 (Figure 4, Columns 3 and 4).
It is noted that one of the purposes of Olivo’s container is to keep the contents thereof cold (see paragraph [0001]).
It would have been obvious to one of ordinary skill in the art to modify Olivo in view of Sabin by adding to Olivo a cooling apparatus, i.e. an air conditioning system comprising a fan, used to circulate cool air from outside the structure (the container/enclosure) into an interior area of the structure (the container/enclosure) defined at least in part by the ceiling portion, the floor portion, the first side portion, and the second side portion, in order to provide the structure (container/enclosure) of Olivo with a means of actively cooling the interior area so as to assist in the keeping cool of the structure’s (container’s/enclosure’s) contents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,851,306. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a sufficiently similar insulated enclosure structure of adjustable size.
The principle difference between the two claim sets is that the claims of the present application are drawn to a significantly broader embodiment of the system recited in the claims of the ‘306 patent. More specifically, the claims of the ‘306 patent are drawn specifically to an insulated enclosure structure of adjustable size and configured for use in repair of a coke oven system, or in some broader embodiments, merely an oven system. On the other hand, the claims of the present application are drawn merely to an insulated enclosure structure of adjustable size and configured to be inserted into a heated area.
The narrow claims of the ‘306 patent anticipate the broader claims of the present application, making the claims of the present application obvious.

Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,186,778. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to sufficiently similar subject matter regarding the repair of a coke oven.
The principle difference between the two claim sets is that the claims of the present application are drawn to an apparatus, which, when interpreted narrowly to be the device disclosed in the specification, is an apparatus for the repair of a coke oven, whereas the claims of the ‘778 patent are drawn to a coke oven repair method which uses said apparatus.
The method claims of the ‘778 patent involve the use of presently claimed apparatus, thus rendering said apparatus obvious.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 4,724,976) teaches a container which is similar to that as claimed. Lee anticipates, or at least renders obvious, many of the claims.
McDonnell (US 5,715,962) teaches a container which is similar to that as claimed. McDonnell anticipates, or at least renders obvious, many of the claims.
Mann et al. (US 5,913,448) teaches a container which is similar to that as claimed. Mann et al. anticipate, or at least render obvious, many of the claims.
Rosen (US 6,003,706) anticipates many of the claims in a manner similar to the Olivo reference relied upon in the 102 rejections above.
Hwang (US 8,800,795) teaches a container which is similar to that as claimed. Hwang anticipate, or at least render obvious, many of the claims.
Sulger (EP 1860034) anticipates many of the claims in a manner similar to the Olivo reference relied upon in the 102 rejections above.  
CN 104498059 A and CN 104498059 B teach a device similar to that of Applicant’s as disclosed in the specification. 
Weymouth (US 10,435,042) anticipates many of the claims in a manner similar to the Olivo reference relied upon in the 102 rejections above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772